Exhibit 10.1

EXECUTION VERSION

 


 
$495,000,000 Prepetition Credit Facility
$80,000,000 Senior Secured Superpriority Debtor-In-Possession Credit Facility
$80,000,000 Senior Secured Superpriority Roll-Up Credit Facility

 


 


 
AMENDMENT NO.  2


 
TO


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as Amended by Amendment No. 1)


 
Dated as of May 12, 2009


 
Among


 
HLI Operating Company, Inc.
 
and
Hayes Lemmerz Finance LLC - Luxembourg S.C.A.
and
 
Hayes Lemmerz International, Inc.
and
 
The Lenders Party Hereto
 
and
DEUTSCHE BANK AG NEW YORK BRANCH
as DIP Administrative Agent
 
and
 
Deutsche Bank Securities Inc. and General Electric Capital Corporation
as Joint Book-Running Lead Managers, Joint Lead Arrangers and Joint
Syndication Agents for the DIP Facilities
and
Deutsche Bank Securities Inc. as Documentation Agent for the DIP Facilities

 
 

--------------------------------------------------------------------------------



 
Amendment No. 2 to Credit Agreement
 
Amendment No. 2, dated as of May 12, 2009, among HLI Operating Company, Inc., a
Delaware corporation, Hayes Lemmerz Finance LLC - Luxembourg S.C.A., a société
en commandite par actions organized under the laws of the Grand Duchy of
Luxembourg, Hayes Lemmerz International, Inc., a Delaware corporation, each
Lender (as defined in the Existing Credit Agreement referred to below) party
thereto, each DIP Lender (as defined in the Amended Credit Agreement referred to
below), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the DIP
Lenders (“DIP Administrative Agent”) and Deutsche Bank Securities Inc. and
General Electric Capital Corporation, as Joint Book-Running Lead Managers, Joint
Lead Arrangers and Joint Syndication Agents with respect to the DIP Facility
referred to therein and Deutsche Bank Securities Inc., as Documentation Agent
with respect to the DIP Facilities referred to therein. Capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement (defined below).
 
W i t n e s s e t h:
 
WHEREAS, the Borrowers and Holdings are party to that Second Amended and
Restated Credit Agreement, dated as of May 30, 2007 (as heretofore amended,
modified and supplemented, the “Existing Credit Agreement”), among the
Borrowers, Holdings, the Lenders (the “Prepetition Lenders”) and Issuers (in
each case as defined therein) party thereto, Citicorp North America, Inc.
(“CNAI”), as administrative agent for the Lenders and the Issuers (“Prepetition
Administrative Agent”), Deutsche Bank Securities Inc., as Syndication Agent,
CNAI, as Documentation Agent, and Citigroup Global Markets Inc. and Deutsche
Bank Securities Inc., as Joint Book-Running Lead Managers and Joint Lead
Arrangers, as amended by Amendment No. 1, dated as of January 30, 2009, among
the Borrowers, Holdings and the Prepetition Administrative Agent on behalf of
each Lender executing a Lender Consent (as defined therein); and


WHEREAS, (a) the Borrowers and Holdings wish to amend the Existing Credit
Agreement, subject to the terms and conditions set forth herein, as set forth
herein (the Existing Credit Agreement as so amended, herein being referred to as
the “Amended Credit Agreement”) and (b) the Amended Credit Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities (except as specifically set forth therein); and


WHEREAS, on May 11, 2009 (the “Petition Date”), Holdings, the Borrowers and each
other Domestic Subsidiary (together, the “Debtors”), each filed a voluntary
petition for relief (collectively, the “Cases”) under chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”); and
 
WHEREAS, the Debtors are continuing to operate their respective businesses and
manage their respective properties as debtors in possession under
sections 1107(a) and 1108 of the Bankruptcy Code; and
 
WHEREAS, the Existing Credit Agreement made available to the Borrowers (a) a
revolving credit facility in Euros and Dollars, in the aggregate principal
amount of up to the Dollar Equivalent of $125,000,000, (b) a term loan facility
made available to the Luxembourg Borrower in Euros, in an aggregate principal
amount of up to €260,000,000 and (c) a synthetic letter of credit facility made
available to the Borrowers in an amount of up to €15,000,000; and
 
- 2 -

--------------------------------------------------------------------------------




WHEREAS, as of the date hereof, (i) amounts have been made available to the
Borrowers under the Existing Credit Agreement and €254,800,000 of  Term Loans
and $125,000,000 of Revolving Loans are outstanding, (ii) the entire aggregate
amount of the Synthetic L/C Commitments have been funded in full, and (iii) an
Event of Default has occurred and is continuing under Section 9.1(f) of the
Existing Credit Agreement and, as a result, all Prepetition Loans have
automatically become due and payable pursuant to Section 9.2 (Remedies) of the
Existing Credit Agreement; and
 
WHEREAS, the Borrowers desire, among other things, to amend the Existing Credit
Agreement to establish (a) a senior secured debtor-in-possession new money term
loan facility in an aggregate principal amount of up to $80,000,000 and (b) a
senior secured debtor-in-possession roll-up loan facility in an aggregate
principal amount of up to $80,000,000, subject to a superpriority claim and lien
of the DIP Administrative Agent for the benefit of itself and the DIP Lenders
against the Borrowers and the other Debtors.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
 
SECTION 1.          AMENDMENTS TO THE CREDIT AGREEMENT
 
The Existing Credit Agreement is hereby amended, and the amended provisions are
hereby restated, as set forth in Exhibit A; provided that the amended provisions
may be amended, modified, supplemented or waived from time to time as required
by the Interim Order or the Final Order (as defined in the amended provisions)
or otherwise exclusively in accordance with Section 11.1.A of the amended
provisions.

 
SECTION 2.          CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT
NO. 2
 
This Amendment No. 2 shall become effective as of the date first written above
when, and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 2 Effective Date”) or duly waived by the DIP
Administrative Agent:
 
(a)           Certain Documents. The DIP Administrative Agent shall have
received each of the following, each dated the Amendment No. 2 Effective Date
(unless otherwise agreed by the DIP Administrative Agent), in form and substance
satisfactory to the DIP Administrative Agent:
 
(i)             this Amendment No. 2, executed (on the signature pages hereto
or, in the case of the Prepetition Lenders, pursuant to a Lender Consent in the
form of Exhibit C (a “Lender Consent”)) by the Borrowers, Holdings, Lenders (as
defined in the Existing Credit Agreement) constituting Requisite Lenders (as
defined in the Existing Credit Agreement), each DIP Lender (as defined in the
Amended Credit Agreement), each Roll-Up Lender (as defined in the Amended Credit
Agreement), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the
DIP Lenders, Deutsche Bank Securities Inc. and General Electric Capital
Corporation, as Joint Book-Running Lead Managers, Joint Lead Arrangers and Joint
Syndication Agents with respect to the DIP Facility referred to in the Amended
Credit Agreement) and Deutsche Bank Securities Inc., as Documentation Agent with
respect to the DIP Facility referred to in the Amended Credit Agreement;
 
(ii)             the Joinder and Consent and Agreement, in the form attached
hereto as Exhibit B (each, a “Subsidiary Consent”), executed by each of the
Domestic Subsidiary Guarantors; and
 
- 3 -

--------------------------------------------------------------------------------




(iii)             all  conditions set forth in Section 3.4 and 3.7 of the
Amended Credit Agreement have been satisfied to the satisfaction of the
Requisite DIP Lenders in their sole discretion.
 
SECTION 3.          SUBSEQUENT DEBTORS
 
On each Subsequent Petition Date (as defined in the Amended Credit Agreement),
the Borrowers and Holdings shall cause each applicable Subsequent Debtor (as
defined in the Amended Credit Agreement) to execute and deliver to the DIP
Administrative Agent a Subsidiary Consent.
 


SECTION 4.          REPRESENTATIONS AND WARRANTIES
 
Upon entry of the Interim Order (as defined in the Amended Credit Agreement), on
and as of the date hereof and as of the Amendment No. 2 Effective Date, the
Borrowers and Holdings hereby represent and warrant to the DIP Administrative
Agent and each Lender as follows:
 
(a)           this Amendment No. 2 has been duly authorized, executed and
delivered by the Borrowers and Holdings and consented to by each Guarantor and
constitutes a legal, valid and binding obligation of the Borrowers, Holdings and
each Guarantor, enforceable against the Borrowers, Holdings and each Guarantor
in accordance with its terms and the Credit Agreement as amended by this
Amendment No. 2 and constitutes the legal, valid and binding obligation of the
Borrowers and each Guarantor, enforceable against the Borrowers and each
Guarantor in accordance with its terms;
 
(b)           each of the representations and warranties contained in Article
IV.A (Representations and Warranties) of the Amended Credit Agreement, each
other DIP Loan Document (as defined in the Amended Credit Agreement) or in any
certificate, document or financial or other statement furnished at any time
under or in connection therewith are true and correct in all material respects
on and as of the date hereof and the Amendment No. 2 Effective Date, in each
case as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to the Amended Credit
Agreement and after giving effect to the consents and waivers set forth herein;
and
 
(c)           no Default or Event of Default contained in Section 9.1A of the
Amended Credit Agreement has occurred and is continuing (except for those that
are duly waived).
 
SECTION 5.          REFERENCE TO THE EFFECT ON THE LOAN DOCUMENTS
 
(a)           As of the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents (as defined in
the Existing Credit Agreement), including, without limitation, by means of words
like “thereunder”, “thereof” and words of like import, shall mean and be a
reference to the Amended Credit Agreement and this Amendment No. 2 and the
Existing Credit Agreement  and this Amendment No. 2 shall be read together and
construed as a single instrument (and such single instrument has been compiled
in the form of the version of the Amended Credit Agreement attached
hereto).  Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment No. 2 as of the Amendment No. 2 Effective Date.
 
- 4 -

--------------------------------------------------------------------------------




(b)           Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Existing Credit Agreement and all other
Loan Documents (as defined in the Existing Credit Agreement) are and shall
remain in full force and effect and are hereby ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment No. 2
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, Issuers, Arranger, the Prepetition
Administrative Agent or the DIP Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.
 
(d)           The Existing Credit Agreement as amended by this Amendment No. 2
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.
 
(e)           This Amendment No. 2 is a Loan Document (as defined in the
Existing Credit Agreement) and a Prepetition Loan Document and a DIP Loan
Document (as each is defined in the Amended Credit Agreement).
 
SECTION 6.          EXECUTION IN COUNTERPARTS
 
This Amendment No. 2 may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2.  Prepetition Lenders may execute
this Amendment No. 2 by execution of a Lender Consent.
 
SECTION 7.          GOVERNING LAW
 
This Amendment No. 2 shall be governed by and construed in accordance with the
law of the State of New York except to the extent New York law is superseded by
the Bankruptcy Code.
 
SECTION 8.          SECTION TITLES
 
The section titles contained in this Amendment No. 2 are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
 
SECTION 9.          NOTICES
 
All communications and notices hereunder shall be given as provided in the
Amended Credit Agreement or, as the case may be, the Guaranty.
 
SECTION 10.        SEVERABILITY
 
The fact that any term or provision of this Amendment No. 2 is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or
 
- 5 -

--------------------------------------------------------------------------------




legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person
 
SECTION 11.        SUCCESSORS
 
The terms of this Amendment No. 2 shall be binding upon, and shall inure to the
benefit of, the parties hereto and to the other parties to the Existing Credit
Agreement and their respective successors and assigns.
 
SECTION 12.        WAIVER OF JURY TRIAL
 
                      EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 2 OR THE
AMENDED CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) OR ANY PREPETITION LOAN DOCUMENT OR DIP LOAN DOCUMENT(AS
DEFINED IN THE AMENDED CREDIT AGREEMENT).


[Signature Pages Follow]
- 6 -

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Amendment No. 2 to be
executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

 

 
HLI Operating Company, Inc.,
as U.S. Borrower
 
 
 
By:
/s/ Mark A. Brebberman
   
Name: Mark A. Brebberman
Title:    Chief Financial Officer
 
 
Hayes Lemmerz Finance LLC – Luxembourg S.C.A.,
as Luxembourg Borrower
 
By : Hayes Lemmerz Finance LLC, its
Managing Partner
 
 
 
By:
 /s/ Mark A. Brebberman
   
Name: Mark A. Brebberman
Title:    Chief Financial Officer
 
 
Hayes Lemmerz International, Inc.,
as Holdings
 
 
 
By:
 /s/ Mark A. Brebberman
   
Name: Mark A. Brebberman
Title:    Chief Financial Officer
 
   


 
 

--------------------------------------------------------------------------------

 




 
DEUTSCHE BANK AG NEW YORK BRANCH,
as DIP Administrative Agent
 
 
 
By:
 /s/ Erin Morrissey
   
Name: Erin Morrissey
Title:    Vice President
 
 
 
By:
 /s/ Michael M. Meagher
   
Name: Michael M. Meagher
Title:    Vice President
 
 
 
DEUTSCHE BANK SECURITIES, INC.,
as DIP Co-Lead Arranger, Joint Book Runner
and Joint Syndication Agent for Amendment No. 2
 
 
By:
 /s/ David J. Crescenzi
   
Name: David J. Crescenzi
Title:    Managing Director
 
     
By:
 /s/ Frank Fazio
   
Name: Frank Fazio
Title:    Managing Director
 
         
DEUTSCHE BANK SECURITIES, INC.,
as Documentation Agent
 
 
By:
 /s/ David J. Crescenzi
   
Name: David J. Crescenzi
Title:    Managing Director
 
     
By:
 /s/ Frank Fazio
   
Name: Frank Fazio
Title:    Managing Director
 


 
 

--------------------------------------------------------------------------------

 




 
DEUTSCHE BANK AG NEW YORK BRANCH,
as DIP Lender
 
 
 
By:
 /s/ Erin Morrissey
   
Name: Erin Morrissey
Title:    Vice President
 
 
By:
 /s/ Michael M. Meagher
   
Name: Michael M. Meagher
Title:   Vice President
 






 
 

--------------------------------------------------------------------------------

 




 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Lead Arranger, Joint Book Runner and Joint
Syndication Agent for Amendment No. 2
 
 
By:
 /s/ Scott W. Renzulli
   
Name: Scott W. Renzulli
Title:   Duly Authorized Signatory
 
   




 
GENERAL ELECTRIC CAPITAL CORPORATION,
as DIP Lender
 
 
By:
 /s/ Scott W. Renzulli
   
Name: Scott W. Renzulli
Title:   Duly Authorized Signatory
 
   

 

